Citation Nr: 1614121	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for skin cancer, specifically basal cell carcinoma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1986.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for skin cancer.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his skin cancer was caused by exposure to tropical sun during the approximately five years he was stationed in Southeast Asia.

As an initial matter, the Board notes that there was no indication in the Veteran's service treatment records of complaints, symptoms, diagnoses, or treatment related to skin cancer.  The Veteran has never asserted that he was diagnosed with skin cancer during service.  Therefore, service treatment records do not reflect that the Veteran developed basal cell carcinoma during active duty service.

Rather, VA treatment records show that about 10 years after separation from service and about 13 years before filing his claim for skin cancer, the Veteran had a biopsy on his right ear in September 1996 due to a lesion on top of his ear.  He was diagnosed with basal cell carcinoma.  In November 1996, it was determined that the basal cell carcinoma was incompletely excised.  As such, the Veteran had a subsequent excision of the right superior helix lesion.

In a June 2009 letter, Dr. W.H., a private physician, stated that the Veteran had had multiple skin lesions and some skin cancer on his ear and scalp.  He opined that his recurrence of skin cancer and changes of his skin related to exposure to the sun is "certainly directly proportional and greater 50% of his time he spent in the military."  He further stated that although the Veteran had obviously had some exposure since his time in the military, it just compounded the baseline problem that started while he was in active duty service for a period of over 20 years.

In a June 2011 letter, Dr. W.H. stated that the Veteran had had some skin cancers in the past, both on his ear and scalp, and presently had a right auricular lesion "which probably is basal cell carcinoma."  He then opined that "it is 50% likely as not that the ascribing connection of multiple skin cancers is connected to a service disability."

There is no other lay or medical evidence clarifying or confirming whether the Veteran indeed currently has basal cell carcinoma.  As such, especially given Dr. W.H.'s opinions indicating a connection between any currently diagnosed cancer, the Board finds that a VA examination is warranted in order to determine whether the Veteran has a current skin cancer diagnosis,  and to evaluate the nature and etiology of his skin cancer, if any.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claim that may have come into existence in the interim.  All records and responses received should be associated with the claims file.

2.  The AOJ shall afford the Veteran an opportunity to attend a VA examination to determine the nature and etiology of the Veteran's skin cancer, to include basal cell carcinoma, if any.  All tests and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.  The examiner shall offer an opinion as to the following questions:

a.)  Does the Veteran currently have skin cancer, to include basal cell carcinoma; or any residuals due to the prior excision of a cancerous lesion?

b.)  Is it at least as likely as not (at least a 50 percent probability) that the Veteran's skin cancer, if any, or the residuals of the excision thereof, was incurred as a result of the Veteran's period of service?  Why or why not?

The examiner should make all attempts to provide a nexus opinion based on the factual basis provided.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.	The AOJ shall then readjudicate the issues of entitlement to service connection for skin cancer.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

